Name: Commission Regulation (EEC) No 499/84 of 23 February 1984 amending quantitative limits fixed for imports of certain textile products (categories 1 and 2) originating in Peru
 Type: Regulation
 Subject Matter: America;  leather and textile industries;  international trade
 Date Published: nan

 28 . 2. 84 Official Journal of the European Communities No L 57/5 COMMISSION REGULATION (EEC) No 499/84 of 23 February 1984 amending quantitative limits fixed for imports of certain textile products (categories 1 and 2) originating in Peru HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Peru, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 9 (2) thereof, Whereas under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12. 1982, p . 106 . h OJ No L 380, 31 . 12 . 1983, p . 1 . No L 57/6 28 . 2 . 84Official Journal of the European Communities ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 1 55.05 55.05-13, 19 , 21 , 25, 27, 29 , 33, 35, 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83 , 85, 87 Cotton yarn, not put up for retail sale Peru UK EEC Tonnes 139 4 494 2 55.09 55.09-03 , 04, 05, 06, 07, 08 , 09, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63, 64, 65, 66, 67, 68 , 69, 70 , 71 , 73, 75, 76, 77, 78 , 79, 80, 81 , 82, 83, 84, 85, 87, 88 , 89 , 90, 91 , 92, 93, 98, 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Peru UK EEC Tonnes 184 2 733